UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

ORLANDO DIVISION
DAVID POSCHMANN,
Plaintiff,
v. CASE NO.: 6:21-cv-464-ACC-EIK.
OCEAN ELEVEN NSB, LL,
Defendant.
/

 

ANSWERS TO COURT’S INTERROGATORIES

I, David Poschmann, declare under penalty of perjury under the laws of the United States

of America, that the foregoing is true and correct:

1.

Residence Address.

ANSWER: 1945 SE Carvalho Street, Port St. Lucie, Florida 34983.
Name of current employer and place of employment.

ANSWER: None.

Date(s) and time(s) that you visited the facility.

ANSWER: I visited the online reservation system (described in paragraph 4 of my

Complaint) for Ocean Eleven Suites located in New Smyrna Beach on or about March
5, 2021. I don't recall the time of day.

Purpose of your visit (s) and duration of your stay (s).
ANSWER: I visited the online reservation system (described in paragraph 4 of my
Complaint) to book a guest room and utilize the goods, services, facilities, privileges,

advantages and/or accommodations being offered and/or to test the online reservation
system for compliance with 28 C.F.R. §36.302(e).

a. What is the proximity of the business to the plaintiff's home/place of employment?

ANSWER: Ocean Eleven Suites is located approximately 139 miles from my home. I do not
have a place of employment.

b. Describe the plaintiff's past patronage of the defendant’s business.
 

ANSWER: None.

&. Describe the definiteness of the plaintiff's plans to return.

ANSWER: At this point, not knowing whether the hotel is accessible to me, Lhave no
definite plans to. visit the hotel but I will revisit the online reservation system within
30 days to determine whether I can use the hotel and to test the online reservation
system for compliance with 28 CFR Section 36.302(e)G).

Did anyone else accompany you? If so, who?

ANS WER: No.

Describe the nature of your disability.

ANSWER: My right leg has been amputated above the knee.

Specifically list each architectural barrier that you personally observed or experienced at
the facility.

ANSWER: The issue in my Complaintis with the online reservation system for Ocean
Eleven. Suites and not with architectural barriers. Specifically, the online reservation
system for Ocean Eleven Suites does not permit one to make a reservation for an
accessible room and it does not identify or describe accessible features at the hotel,
including in the guest rooms; once the online reservation system permits the reserving of
an accessible room, which it does not now do: the room must be held until all other
rooms of that type have been rented and the accessible room is the only remaining room
of that type, the reserved accessible. guest room reserved must be removed from all
reservations systems, and the accessible guest room reserved through the online
reservation system must be held for the reserving customer,

Did you take notes or make a contemporaneous record of these barriers? If so,attach a
copy to these Answers.

ANSWER: No.
Please list any other Title Il] cases in which you have been a party in this District.

ANSWER: See attached.

  

2] {| 202\ ~D Ye A

Date David Poschmann
2:19-cy-00338-SPC-
NPM

2:19-cy-00349-JES-
MRM

2:19-cy-00359-JES-~
NPM

2:19-cv-00364-SPC-

NPM

2:1 9-cv-00376-SPC-
MRM

2:19-cv-00383-JES-
NPM

2:1 9-cv-00402-SPC-
MRM

2:1 9-cv-00428-JES-
NPM

2:19-cv-00445-SPC-
MRM

 

2:19-cvy-00465-JES-
MRM

:19-cy-00472-JES-

2
MR

Sig

 

2:19-cv-00495-JES-
NPM

2:20-cv-00039-JES-

Poschmann v. First Central Investment Corp.

Select A Case

David Poschmann is a plaintiff in 100 cases.

Poschmann v. Winyah, LLC

Poschmann v. Fountain TN, LLC

Poschmann v. Sanibel Captiva Beach Resorts, LLC

et al

Poschmann v. Sk FMB Group, LLC

Poschmann v. Naples Garden Inn, LLC

Poschmann v. Shri Hanuman Hospitality, LLC

Poschmann v. River's Edge Motel, Inc.

Poschmann v. Estancia US, LLC

Poschmann v. Marco Beach Vacation Suites, LLC

Poschmann v. Everglades Hospitality Resorts, LLC

Poschmann v. Jay Varahi Motel, LLC

Poschmann v. Messick

filed 05/24/19

filed 05/28/19

filed 05/30/19

filed 05/31/19

filed 06/06/19

filed 06/09/19

filed 06/14/19

filed 06/25/19

filed 06/27/19

filed 07/05/19

filed 07/10/19

filed 07/17/19

filed 01/17/20

closed 10/15/19
closed 07/10/19
closed 12/04/19
closed 09/05/19
closed 07/11/19
closed 09/05/19
closed 07/12/19
closed 09/30/19
closed 11/04/19
closed 07/31/19
closed 09/30/19

closed 08/26/19

closed 03/17/20
2:20-¢v-00368-JLB-

2:20-cv-00595-JLB-
MRM

2:20-cv-00719-SPC-

MRM

2:20-cv-00786-JLB-
NPM

2:20-cv-0082 1-SPC-

NPM

2:20-cy-009 L1-JES-
MRM

 

2:20-cv-00929-JLB-
MRM

2:20-cv-00949-JLB-
MRM

2:21-cv-00049-JLB-
NPM

2i21-ev-00157-SPC-

NPM

2:2 1-cv-00233-SPC-

NPM

3:19-cv-01317-MMH-

JRK

3:19-cv-01334-BID-
PDB

3:20-cv-00537-BID-
JBI

Poschmann v. Chokoloskee Island Park, LLC

Poschmann v. Basil Castrovinci Associates Of
Florida, LLC

Poschmann v. Punta Gorda Hotel, LLC

Poschmann v. Casa Ybel Resort Limited
Partnership

Poschmann v. Stilwell Management, LLC

Poschmann v. Lely Development Corporation

Poschmann v. Shell Mar, LLC

Poschmann v. Clewiston Marina, Inc.

Poschmann v. R.L.R. Investments, LLC

Poschmann v. Island Inn Company

Poschmann v. Lisay et al

Poschmann v. Oceanside Cottages, LLC

Poschmann vy. Mr & Mrs H Enterprises, Inc.

Poschmann v. North Florida Resort, Inc.

filed 05/21/20

filed 08/17/20

filed 09/17/20

filed 10/07/20

filed 10/15/20

filed 11/17/20

filed 11/23/20

filed 12/02/20

filed 01/19/21

filed 02/26/21

filed 03/18/21

filed 11/12/19

filed 11/15/19

filed 05/29/20

closed 08/06/20

closed 09/24/20

closed 12/04/20

closed 12/30/20

closed 02/02/21

closed 01/13/21

closed 01/06/21

closed 03/16/21

closed 02/07/20

closed 01/08/20

closed 07/27/20
3:20-cv-00818-TIC-
JRE

3:20-cv-00858-TJC-
PDB

5:20-cy-00216-JSM-
PRL

:20-cv-00227-JSM-

5:20-cv-00253-JSM-
PRL

§:20-cy-00429-JSM-
PRE

5:20-cv-00487-JSM-
PRL

5:21-cv-00077-JSM-
PRL

5:21-cv-00173-JSM-
PRL

6:19-cv-01944-JA-LRH

6:19-cv-01951-RBD-
LRH

6:19-cy-01969-PGB-
LRH

6:19-cv-02078-CEM-

GJK

6:19-cv-02123-ACC-
DCI

6:19-cv-02210-RBD-

Poschmann v. Hammock Beach Acquisition Group,
LLC

Poschmann v. Casa Marina Hotel and Restaurant,
Inc.

Poschmann v. Fisherman's Cove Golf & R.V.
Resort, Inc.

Poschmann v. Unified Enterprises, LLC

Poschmann v. Mill Dam MHP, LLC

Poschmann v. RV Village On Lake Panasoffkee,
LLC

Poschmann v. Port of Call Yacht Club, LLC

Poschmann v. Packing House By-Products Co.

Poschmann v. 1st Jamerican, Inc.

Poschmann v. Madisonville Enterprises, LLC

Poschmann v. Castle By The Beach, LLC

Poschmann v. South Beach Inn, LLC

Poschmann v. TBHC, Inc.

Poschmann v. Carlton USA, Inc.

Poschmann v. Riverview Hotel, LLC

filed 07/22/20

filed 07/31/20

filed 05/13/20

filed 05/22/20

filed 06/04/20

filed 09/09/20

filed 10/06/20

filed 02/05/21

filed 03/22/21

filed 10/10/19

filed 10/11/19

filed 10/16/19

filed 10/29/19

filed 11/06/19

filed 11/20/19

closed 09/17/20

closed 09/29/20

closed 07/08/20

closed 07/01/20

closed 11/03/20

closed 11/04/20

closed 03/10/21

closed 11/07/19

closed 01/16/20

closed 01/15/20

closed 12/13/19

closed 01/09/20

closed 02/10/20
EJK

6:19-cv-02256-JA-LRH Poschmann v. Daytona Cove, LLC

6:19-cv-02262-WWB-
LRH

6:19-cv-02331-RBD-
GJ

6:20-cv-01099-CEM-
EJK

6:20-cv-01100-WWB
DCI

6:20-cv-01373-CEM-
GJ

6:20-cv-01508-PGB-
GI

6:20-cv-01512-RBD-
EJK

6:20-cv-01541-RBD-
DCI

6:20-cv-01549-WWB-
LRH

6:20-cy-01552-RBD-
LRH

6:20-cy-01695-RBD-
EJ

6:20-cv-01731-PGB-
DCI

6:20-cv-02042-CEM-
EJ

Poschmann v. Petrenko

Poschmann v. Servant Hotels, LLC et al

Poschmann v. Lakeside Operating Partnership, L.P.

Poschmann v. Asia Investment Group III, LLC

Poschmann v. Beach Quarters Resort, LLC

Poschmann v. Seashell Suites, Inc.

Poschmann v. Executive Garden Titusville Hotel,
LLC

Poschmann v. Timescape Resorts, LLC

Poschmann v. Windemere By The Sea, LLC

Poschmann v. Ravina, Inc.

Poschmann v. Nikesh, Inc.

Poschmann v. Sea View Inn, LLC.

Poschmann v. Luxury Residential Resorts, LLC

filed 11/27/19

filed 11/29/19

filed 12/11/19

filed 06/22/20

filed 06/22/20

filed 07/31/20

filed 08/19/20

filed 08/20/20

filed 08/25/20

filed 08/26/20

filed 08/26/20

filed 09/15/20

filed 09/22/20

filed 11/04/20

closed 01/27/20

closed 02/10/20

closed 02/18/20

closed 10/07/20

closed 07/22/20

closed 09/28/20

closed 11/20/20

closed 12/18/20

closed 12/18/20

closed 11/18/20

closed 10/08/20

closed 02/08/21

closed 11/09/20
6:20-cv-02043-CEM-
GJ

6:20-cv-02044-RBD-
EI

6:20-cv-02045-PGB-
DCI

6:20-cv-02253-WWB-
DCI

6:20-cv-02395-PGB-
LRH

6:21-cv-00065-PGB-
LRH

6:21-cv-00179-CEM-
GIK.

6:21-cv-00464-ACC-

8:1 9-cvy-01278-MSS-
JSS
8:19-cv-02723-JSM-
CPT

8:19-cv-02890-CEH-
JSS

8:19-cv-02931-JSM-
CPT

8:19-cv-03059-SCB-
CPT

8:20-cy-00028-MSS-

8:20-cv-00129-VMC-

Poschmann v. LRR Margaritaville, LLC

Poschmann v. LRR Spectrum, LLC

Poschmann v. LRR Bear's Den, LLC

Poschmann v. East India Trading Co., Inc.

Poschmann v. Initium Investments, LLC

Poschmann v. Cape Crossing Vacation Rentals,

LLC

Poschmann v. Tropical Manor House, LLC

Poschmann v. Ocean Eleven NSB, LLC

Poschmann v. Klasing & Klasing, LLC

Poschmann v. Ramshiva Hotels, LLC

Poschmann v. Tri Star Properties, LLC

Poschmann v. Alastair

Poschmann v. The Diplomat Association, Inc.

Poschmann v. Island Resort, LLC

Poschmann v. Pride Enterprises, LLP

filed 11/04/20

filed 11/04/20

filed 11/04/20

filed 12/11/20

filed 12/30/20

filed 01/08/21

filed 01/26/21

filed 03/12/21

filed 05/24/19

filed 10/31/19

filed 11/22/19

filed 11/26/19

filed 12/12/19

filed 01/06/20

filed 01/16/20

closed 03/24/21

closed 03/24/21

closed 01/27/21

closed 02/23/21

closed 06/13/19

closed 02/03/20

closed 01/31/20

closed 02/25/20

closed 05/20/20

closed 03/04/20

closed 03/03/20
SPE

8:20-cv-00248-CEH-
AEP

8:20-cv-00303-MSS-
CPT

8:20-cv-00312-CEH-
AEP

8:20-cv-00411-MSS-
CPT

$:20-cy-01380-CEH-
SPF

8:20-cv-01773-TPB-
CPT

$:20-cv-01805-VMC-

AEP

8:20-cv-01806-JSM-
AAS

8:20-cv-01900-JSM-
AAS

8:20-cv-02108-WEJ-
SPF

8:20-cv-02111-TPB-
AEP

8:20-cv-02171-SDM-
JSS

8:20-cv-02319-TPB-
JSS

8:20-cv-02416-SDM-
TGW

Poschmann v. Robert Cius, PA

Poschmann v. Salamander Innisbrook, LLC

Poschmann v. Taylor Arcade, Inc.

Poschmann v. U And M Property Management 2,
LLC

Poschmann v. Miramar Resort St. Pete, LLC

Poschmann v. Sunshine Cozy Cottages, LLC

Poschmann v. Charmi, LLC

Poschmann v. Manasota Beach Club, Inc.

Poschmann v. Shree Varahi Motel, Inc.

Poschmann v. Tropical Villas of Venice Beach, LLC

Poschmann v. Haley's Motel, Inc.

Poschmann v. On The Beach Casey Key, LLC

Poschmann v. Slow And Steady, LLC

Poschmann v. Molloy Gulf Motel, Inc.

filed 01/31/20

filed 02/07/20

filed 02/10/20

filed 02/21/20

filed 06/15/20

filed 07/31/20

filed 08/04/20

filed 08/04/20

filed 08/17/20

filed 09/09/20

filed 09/09/20

filed 09/15/20

filed 10/01/20

filed 10/15/20

closed 09/14/20

closed 06/23/20

closed 03/31/20

closed 04/22/20

closed 07/21/20

closed 09/22/20

closed 10/06/20

closed 09/14/20

closed 10/19/20

closed 11/10/20

closed 10/08/20

closed 11/23/20

closed 12/30/20

closed 12/16/20
8:20-cv-02619-SDM-
TGW

8:20-cv-02632-WFI-
TOW

§:20-cv-02643-JSM-
AEP

8:20-cv-02658-SDM-
5

 

aad

§:20-cv-02712-ISM-
AAS

8:20-cv-02765-WF]-
SPF

8:20-cv-02774-SCB-
CPT

8:20-cv-02838-VMC-
TOW

8:2 1-cv-00052-KKM-

JSS

8:21-cv-00065-SCB-
PT

OQ

 

8:2 1-cv-00281-KKM-

TGW

8:21 -cv-00326-VMC-
PT

8:21-cv-00355-WFJ-
AAS

8:21-cv-00463-CEH-
AEP

Poschmann v. Beach Haven, LLC

Poschmann v. Siesta Key Bungalows, Inc.

Poschmann v. H & H's Beach Place, LLC

Poschmann v. Barefoot Bay of Florida, Inc.

Poschmann v. Rich Treasure Island, LLC

Poschmann v. Angels Nest, L.C.

Poschmann v. JJB Property Holdings, LLC

Poschmann v. Beach Bum Vacation Resorts, LLC

Poschmann v. McCready

Poschmann v. Calusa Vacations Limited Partnership

Poschmann v. Resort At Canopy Oaks, LLC

Poschmann v. Mainsail Ami Beach Inn, LLLP

Poschmann v. MLDS, LLC

Poschmann v. Alamos Investments Florida, LLC

filed 11/09/20

filed 11/10/20

filed 11/11/20

filed 11/12/20

filed 11/17/20

filed 11/23/20

filed 11/24/20

filed 12/02/20

filed 01/08/21

filed 01/11/21

filed 02/05/21

filed 02/10/21

filed 02/12/21

filed 02/26/21

closed 01/05/21

closed 01/15/21

closed 12/22/20

closed 01/08/21

closed 02/22/21

closed 12/18/20

closed 02/12/21

closed 12/28/20

closed 02/19/21

closed 03/08/21
8:21-cv-00642-KKM- Poschmann v. Old West Mixed Use, LLC filed 03/18/21

 

 

 

 

PACER Service Center

Transaction Receipt

 

 

| 03/25/2021 10:11:32

 

 

 

 

PACER isarkini23:2726093.0 (CNe™E ag
Login: Cede:
Description: [Search Search |Last Name: poschmann

Criteria: First Name: david

 

 

Billable 4 Cost: 10.40
Pages:

 

 

 

 

 

 

 

 

 

 

 

 
